         Case 1:19-cr-00240-VSB Document 45
                                         44 Filed 12/10/20
                                                  12/08/20 Page 1 of 1




                                                           December 8, 2020
FILED VIA ECF
Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square                                                              12/9/2020
New York, New York 10007                                         Sentencing in this matter will be held remotely on
                                                                 February 11, 2021 at 12:00 p.m. If the parties do not
                                                                 wish to hold the sentencing remotely, they should notify
       Re: United States v. Brandon Martin and Tameko Lindo
                                                                 notify this Court by January 7, 2021.
           Docket No. 19 Cr. 00240

Dear Judge Broderick:

        On behalf of Brandon Martin and Tameko Lindo, and with the Government’s consent, we
would respectfully request that sentencing, which is presently scheduled for Friday, December
11th, be rescheduled to a date convenient to the Court in early February, 2021.

        I make this request, unfortunately because I’ve recently been severely impacted by the
COVID Pandemic. Specifically, my son was exposed to 2 test positive schoolmates and my
offices have been sporadically open for the past 2 months. In addition, while in the office 3-
weeks ago I was exposed to two COVID-positive staff members, so I had been in quarantine for
two weeks concluding last Friday.

        Based on the above, I require additional time prepare submission and to prepare my
clients for Sentencing.

       The Courts consideration is greatly appreciated.

                                                    Respectfully,

                                                    /s/

                                                    Barry Zone

                                                    Attorney for Defendants Brandon Martin
                                                    and Tameko Lindo

AUSA Kyle A. Wirshba
AUSA Tara M. La Morte
